Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 06/02/2022 has been entered. Claims 1, 9, and 17 are amended. Claims 1-25 are pending in the application. 


Response to Arguments

Claim Rejections - 35 USC § 102 
Regarding claim 1, Applicant argues that “Claim 1 as amended recites, inter alia, "preparing a copy of a directory set of at least a part of a host system disk in a memory," and, "creating a link to each file in a first directory in the host system disk, in a second directory of the copy of the directory set.” The rejection cites Eder as reading on these features, but cites two different passages to do so. In particular, Eder contemplates two situations: One where the entire directory structure is copied, along with files, and another where no copy is made but instead a link is provided to the original directory structure. The former is used to address the feature of preparing the copy of the directory set, while the latter is used to address the feature of creating a link to files. However, Eder never contemplates using these two different approaches in combination. For example, if Eder creates a full copy of the directories, including their files, then creating a link to such files in the original would be redundant. “
   Examiner respectfully disagrees. Eder in paragraph [0016] , line 13 explains that “the init directory 106b can be created by taking a snapshot of the top layer of the image file 110 and mounting the snapshot at the init directory 106b.”; and Eder continues in the same paragraph, line 23, “The container launching application 108 can then mount (e.g., read-only bind mount) the init directory 106b to the filesystem directory 106c, thereby linking these two directories together such that the contents of one directory are mirrored in the other directory. This is represented by a dashed arrow between the filesystem directory 106c and the init directory 106b in FIG. 1. In one example, the container-launching application 108 can issue the command "mount-bind Path!/ Init Pathl/ContA" to mount the init directory 106b to the filesystem directory 106c. After linking the two directories together, container 104a may be ready for use. “. Therefore, Eder teaches linking two directories together such that the contents of one directory are mirrored in the other directory. Hence, Eder discloses copying and linking features of the claim together. 

Claim Rejections - 35 USC § 103 
Regarding claim 4, Applicant argues that “The Baratakke reference is introduced to address features relating to the replacement of links with copied version of the files. However, the copies appear to differ from the beginning. As Baratakke's paragraph 33 states, "an improved virtualized operating system environment file- Page 8 of 10system includes data for some parts of the virtualized operating system environment file-system and links to other parts of the host environment's file-system." Baratakke expects the virtualized operating system environment file-system to differ from the host, and so will not create links to each file from the host file-system. “
  Examiner respectfully disagrees. Baratakke in paragraph [0033], lines 12- 17, explains that “The parts of the improved virtualized operating system environment file-system
that are represented as links to parts of the host file system are those parts, such as files or libraries, that are unchanged between the virtualized operating system environment file-system and the host file-system.”. In addition, Baratakke in paragraph [0013] explains that receives a write request for a part in the virtualized operating system environment file-system…line8- responsive to the part in the virtualized operating system environment file-system being the link, replaces the link with content of the second part, the content replacing the link forming a writable copy of the part.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-11, 13, 15, 17-19, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Eder (US 2018/0365238)   


  Regarding claim 1, Eder discloses: A method to create a side-effect free operation test system, comprising:  preparing a copy of a directory set of at least a part of a host system disk in a memory, (Eder, [0017], line 9- prepare this separate init directory using the image file 110; page 2, left column , lines 1-4, the init directory 106b can be created by taking a snapshot (corresponding to “a copy”) of the top layer of the image file 110 and mounting the snapshot at the init directory 106b; [0015] The host filesystem 102 includes directories and files; [0028], line 8- memory device can include a medium from which the processing device 302 can read instructions 306. A computer-readable medium can include… magnetic disk(s); [0029] The memory device 304 also includes a host filesystem 102 having files and directories, such as the image file 110, the init directory 106b, and the filesystem directories l06c-d )
creating a link to each file in a first directory in the host system disk, in a second directory of the copy of the directory set, wherein the second directory corresponds in position to the first directory in the directory set, (Eder, page 2, left column , line 1, the init directory 106b can be created by taking a snapshot of the top layer of the image file 110 and mounting the snapshot at the init directory 106b. As part of the process for launching the container 104a, the container-launching application 108 can also generate a filesystem directory 106c for the container 104a at a path in the host filesystem 102. An example of the path to the filesystem directory 106c can be "/var/lib/docker/devicemapper/nmt/ContA." The filesystem directory 106c can serve as the location on the host filesystem 102 for the contents of the container's filesystem 112a, such as the container's root filesystem. The container launching application 108 can then mount (e.g., read-only bind mount) the init directory 106b to the filesystem directory 106c, thereby linking these two directories together such that the contents of one directory are mirrored in the other directory. This is represented by a dashed arrow between the filesystem directory 106c and the init directory 106b in FIG. 1. In one example, the container-launching application 108 can issue the command "mount-bind Path1/Init Path1/ContA" to mount the init directory 106b to the filesystem directory 106c. After linking the two directories together, container 104a may be ready for use.) 
and starting a non-privileged system using a disk image including the copy of the directory set and the created link.  (Eder, page 2, left column, line 1- page 2, left column , line 1, the init directory 106b can be created by taking a snapshot of the top layer of the image file 110 and mounting the snapshot at the init directory 106b. As part of the process for launching the container 104a, the container-launching application 108 can also generate a filesystem directory 106c for the container 104a at a path in the host filesystem 102…line 12-The container launching application 108 can then mount (e.g., read-only bind mount) the init directory 106b to the filesystem directory 106c, thereby linking these two directories together such that the contents of one directory are mirrored in the other directory. This is represented by a dashed arrow between the filesystem directory 106c and the init directory 106b in FIG. 1. In one example, the container-launching application 108 can issue the command "mount-bind Path1/Init Path1/ContA" to mount the init directory 106b to the filesystem directory 106c. After linking the two directories together, container 104a may be ready for use. 
(Note: Examiner interprets “container-launching application” is corresponding to “the non-privileged system”)

    Claims 9 and 17 correspond to claim 1, and are rejected accordingly.

    Regarding claim 2, Eder discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: wherein the copy of the directory set is located in a sub-directory within the host system disk.  (Eder, fig. 1; page 1, right column, line 1- For example, a first container can be launched (e.g., instantiated) from an image file. The first container can have a root filesystem. A root filesystem can be a base filesystem to which other filesystems can be mounted ( e.g., associated such that the other filesystems act as subdirectories in the root filesystem). After launching the first container, additional containers can be launched from the same image file such that the additional containers share the existing root filesystem of the first container; page 2, left column , line 12- The container launching application 108 can then mount (e.g., read-only bind mount) the init directory 106b to the filesystem directory 106c, thereby linking these two directories together such that the contents of one directory are mirrored in the other directory. This is represented by a dashed arrow between the filesystem directory 106c and the init directory 106b in FIG. 1. In one example, the container-launching application 108 can issue the command "mount-bind Path1/Init Path1/ContA" to mount the init directory 106b to the filesystem directory 106c.)

   Claims 10 and 18 correspond to claim 2, and are rejected accordingly.

  Regarding claim 3, Eder discloses all of the features with respect to claim 1 as outlined above. Claim 3 further recites: performing an operation test by using the non-privileged system.   (Eder, [0027] The processing device 302 can execute one or more operations for sharing resources between containers; [0015], line 7- An example of the container-launching application 108 can be Docker™. (Note: Examiner interprets “container-launching application( Docker™)” is corresponding to “the non-privileged system”); [0002], line 5- The kernel can provide features, such as namespaces and cgroups, for isolating processes and resources from one another. These features can be used to segregate processes and resources (e.g., filesystems, memory, CPU processing power, and network resources) into isolated virtual environments called "containers." ; [0018], line 6- the container-launching application 108 may only configure the containers l04a-b to share a root filesystem if the containers l04a-b are read-only containers that are capable of reading from, but not writing to, the root filesystem. This can help prevent write collision and other write errors; [0036], line 6- The computing device 100 can also check the record to determine if there are any containers left that are still sharing the particular init directory, virtual layer, or both. If not, the computing device 100 can remove the init directory, virtual layer, or both.)
     Claims 11 and 19 correspond to claim 3, and are rejected accordingly.


   Regarding claim 5, Eder discloses all of the features with respect to claim 1 as outlined above. Claim 5 further recites: wherein the preparing the copy of the directory set includes using an existing container image of a container system, and wherein the non-privileged system is a container system.  (Eder, page 1, right column, line 6- After launching the first container, additional containers can be launched from the same image file such that the additional containers share the existing root filesystem of the first container. [0027] The processing device 302 can execute one or more operations for sharing resources between containers; [0015], line 7- An example of the container-launching application 108 can be Docker™.)  (Note: Examiner interprets “container-launching application( Docker™)” is corresponding to “the non-privileged system”)

   Claims 13 and 21 correspond to claim 5, and are rejected accordingly.


   Regarding claim 7, Eder discloses all of the features with respect to claim 1 as outlined above. Claim 7 further recites: wherein the starting the non-privileged system is performed on the host system. (Eder, page 2, left column , line 4- As part of the process for launching the container 104a, the container-launching application 108 can also generate a filesystem directory 106c for the container 104a at a path in the host filesystem 102. [0015] The host filesystem 102 includes directories and files. In the example shown in FIG. 1, the host filesystem 102 is represented as a tree structure showing a hierarchy of directories l06a-d and files.) (Note: Examiner interprets “container-launching application” is corresponding to “the non-privileged system”)

       Claims 15 and 23 correspond to claim 7, and are rejected accordingly.

       Regarding claim 25, Eder discloses all of the features with respect to claim 17 as outlined above. Claim 25 further recites: A computer readable medium storing the program of claim 17. (Eder, [0028], line 10- A computer-readable medium can include electronic, optical, magnetic, or other storage devices capable of providing the processing device with computer-readable instructions 306 or other program code.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 8, 12, 14, 16, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US 2018/0365238)  in view of BARATAKKE (US 2012/0143929)

    Regarding claim 4, Eder discloses all of the features with respect to claim 1 as outlined above. Eder does not clearly disclose:
replacing the link to the file in the first directory in the host system disk with a copy of the P201800685US01 (M2384)Page 27 of 33file, in response to receiving a request to write the file.  
   However, BARATAKKE discloses:
replacing the link to the file in the first directory in the host system disk with a copy of the P201800685US01 (M2384)Page 27 of 33file, in response to receiving a request to write the file.   (BARATAKKE [0013], line 4- receives a write request for a part in the virtualized operating system environment file-system…line8- responsive to the part in the virtualized operating system environment file-system being the link, replaces the link with content of the second part, the content replacing the link forming a writable copy of the part.) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Eder with the teaching of BARATAKKE to provide an improved virtualized operating system environment file-system includes data for some parts of the virtualized operating system environment file-system and links to other parts of the host environment's file-system. (BARATAKKE, [0033])

       Claims 12 and 20 correspond to claim 4, and are rejected accordingly.

 
   Regarding claim 6, Eder discloses all of the features with respect to claim 1 as outlined above. Eder does not clearly disclose: wherein the preparing the copy of the directory set is in a virtual image for a virtual machine, and wherein the non-privileged system is the virtual machine.  
  However, BARATAKKE discloses:
wherein the preparing the copy of the directory set is in a virtual image for a virtual machine, and wherein the non-privileged system is the virtual machine.   (BARATAKKE ,[0029], line 7- configuring the host system with a CRE WPAR and installing a mksysb image of the legacy OS on the CRE WPAR. [0030] The invention recognizes that creating WPARs, native WPARs, CRE WPARs, and virtualized operating system environments in general causes multiple distinct file-systems to be created... For CRE WPAR's, the /usr directory is populated with the commands and libraries from a mksysb image of a legacy version of the OS; [0023], line 6- a virtualized operating system environment, such as a WPAR, has to operate using legacy----older---OS features) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Eder with the teaching of BARATAKKE to provide an improved virtualized operating system environment file-system includes data for some parts of the virtualized operating system environment file-system and links to other parts of the host environment's file-system. (BARATAKKE, [0033])

       Claims 14 and 22 correspond to claim 6, and are rejected accordingly.

        Regarding claim 8, Eder discloses all of the features with respect to claim 1 as outlined above. Eder does not clearly disclose: wherein the starting the non-privileged system is performed on a remote system other than the host system.  
   However, BARATAKKE discloses:
wherein the starting the non-privileged system is performed on a remote system other than the host system.  (BARATAKKE [0094], line7- The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Eder with the teaching of BARATAKKE to provide an improved virtualized operating system environment file-system includes data for some parts of the virtualized operating system environment file-system and links to other parts of the host environment's file-system. (BARATAKKE, [0033])

     Claims 16 and 24 correspond to claim 8, and are rejected accordingly.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166